Citation Nr: 1223453	
Decision Date: 07/06/12    Archive Date: 07/13/12	

DOCKET NO.  10-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected postoperative residuals of meniscectomy of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for the postoperative residuals of meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran had verified active service from February 1946 to January 1948, with additional unverified service from September to November 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a rating decision of June 1963, the RO denied entitlement to service connection for a right knee disorder, specifically, the postoperative residuals of meniscectomy of the right knee.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the June 1963 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO continued its denial of service connection for a chronic right knee disability, and the current appeal ensued.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for a chronic right knee disability on a de novo basis, as well as an increased evaluation for the service-connected postoperative residuals of meniscectomy of the left knee, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of June 1963, from which the Veteran did not perfect an appeal, the RO denied entitlement to service connection for a right knee disability, specifically, the postoperative residuals of meniscectomy of the right knee, essentially on the basis that the Veteran's right knee disability was first shown many years postservice, and was the result not of an inservice injury, but rather the Veteran's "civilian occupation."

2.  Evidence received since the time of the RO's June 1963 decision denying entitlement to service connection for a right knee disability is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1963 denying the Veteran's claim for service connection for a right knee disability is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the RO's June 1963 decision denying entitlement to service connection for a right knee disability is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March and April 2009.  In that correspondence, VA informed the Veteran of the basis of the previous denial of service connection for a right knee disability, and further advised him that, in order to reopen his claim, new and material evidence was needed.  VA also told the Veteran that, that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a chronic right knee disability.  In pertinent part, it is contended that the Veteran's current right knee pathology is in some way causally related to his service-connected residuals of meniscectomy of the left knee.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.113 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the previous June 1963 rating decision, it was noted that, during the course of a VA medical examination, the Veteran had furnished a history that, in 1955, while working at a civilian job, his right knee had locked, requiring hospitalization.  During that hospitalization, the Veteran underwent an arthrotomy of his right knee, at which time the medial meniscus was removed.  Based on such findings, the RO denied entitlement to service connection for a right knee disability, essentially on the basis that such disability was first noted many years following discharge from service, and, having been incurred during the course of the Veteran's "civilian occupation," was unrelated to his period of active military service.  That determination was adequately supported and by consistent with the evidence then of record, and is now final.

Evidence submitted since the time of the June 1963 rating decision, consisting, for the most part, of the report of a VA orthopedic examination, and various statements by the Veteran and his accredited representative, is both "new" and "material" as to the issue of service connection for a chronic right knee disability.  More specifically, with submission of his current claim, the Veteran has, for the first time, argued that his current right knee disability is in some way causally related to the service-connected residuals of a meniscectomy of the left knee.  Moreover, at the time of the aforementioned VA orthopedic examination in May 2009, the Veteran was described as walking from the waiting room to the examining room with a "pelvic tilt, slight limp, and bent posture."  According to the Veteran's accredited representative, these findings, which were not present at the time of a previous March 1963 examination, suggested that the Veteran's service-connected left knee disability might, in fact, be aggravating his current right knee problems.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439 (1995).  In the opinion of the Board, the aforementioned evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.



ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a chronic right knee disability is reopened, and, to that extent, the appeal is allowed.


REMAND

Having determined that new and material has been received sufficient to reopen the Veteran's previously-denied claim for service connection for a right knee disability, the Board must now turn to a de novo review of all pertinent evidence of record.  Moreover, there currently exists some question as to the current severity of the Veteran's service-connected residuals of a meniscectomy of his left knee.

In that regard, service treatment records disclose that, in October 1950, the Veteran was seen for a complaint of his knees locking, with accompanying pain.  Noted at the time was that the Veteran should undergo radiographic studies of both knees, and be "reprofiled."

During the course of a VA orthopedic examination in March 1963, the Veteran indicated that, in 1955, during the course of his civilian work, his right knee had locked, requiring hospitalization.  Reportedly, during that hospitalization, the Veteran underwent a right arthrotomy with removal of the medial meniscus.  On physical examination, the Veteran's gait, posture, and stance were all within normal limits.  Examination of the Veteran's right knee showed a limitation of flexion to about 20 percent, with measurements above and below the patella on the right about a half-inch larger in circumference than those on the left side.

The Veteran has argued that the alteration in gait resulting from his service-connected left knee disability has caused his right knee to deteriorate.  In that regard, and as noted above, at the time of a VA orthopedic examination in May 2009, the Veteran walked with a pelvic tilt and a slight limp.  Moreover, when questioned, he complained of increasing sensitivity and pain in his left knee on prolonged standing.  Significantly, during the course of an Informal Hearing presentation in May 2012, the Veteran's accredited representative requested that he (i.e., the Veteran) be afforded a VA examination for the purpose of determining the relationship, if any, between his service-connected left knee disability and current right knee pathology, to include whether the service-connected left knee pathology was, in fact, aggravating the Veteran's right knee problems.  In the opinion of the Board, such an examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Turning to the issue of an increased evaluation for the Veteran's service-connected residuals of meniscectomy of the left knee, the Board notes that the Veteran last underwent a VA examination for the purpose of determining the severity of that disability in May 2009, at this point, more than three years ago.  While it is true that, in March 2012, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase, the reason for the Veteran's failure to appear is at this time unclear.  Moreover, at the time of the aforementioned Informal Hearing in May 2012, the Veteran's accredited representative requested that he (i.e., the Veteran) be afforded an additional VA examination prior to a final adjudication of his claim for increase.  This is taken as an indication of a willingness to report.  Under the circumstances, and in view of the remand of the other issue, the Board is of the opinion that an additional, more contemporaneous orthopedic examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation for the service-connected residuals of meniscectomy of the left knee.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2009, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an appropriate VA examination in order to more accurately determine the exact nature and etiology of his current right knee disability, as well as the current severity of his service-connected residuals of meniscectomy of the left knee.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examiner should specifically comment as to whether the Veteran's current right knee pathology at least as likely as not (50 percent probability or more) had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran's right knee pathology is unrelated to his period of active service, an additional opinion is requested as to whether any clinically-identified right knee pathology is at least as likely as not proximately due to, the result of, or aggravated (permanently made worse) by the Veteran's service-connected residuals of meniscectomy of the left knee.

As regards the Veteran's service-connected left knee disability, and in accordance with the latest AMIE worksheets for service-connected knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected left knee disability.  More specifically, the examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected left knee disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the examination report that the claims file has been reviewed.

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for a chronic right knee disability, as well as his claim for an increased evaluation for the service-connected residuals of meniscectomy of the left knee.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in June 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


